Title: To Thomas Jefferson from Hugh Rose, 15 May 1792
From: Rose, Hugh
To: Jefferson, Thomas


          
            Dear Sir
            Goddes, May 15th. 1792
          
          I am really ashamed for having so long delay’d opening the Correspondence which when I saw you I solicited: but many Occurrences, and particularly the Cares of my derangd Affairs have too much absorbd the whole of my Thoughts, the same Cause now I honestly confess in a manner extorts this from me, for, I hate writing, but having so good  an Opporty. shou’d have wrote even if nothing but upon Gossepping; however an Affair of greater Consequence to me causes me to crave your Attention.—I am much distressd by my Creditors British and others; in order to extricate myself I advertised my Henry Land; for want of yr. written Opinion which I thought for good Reasons, you did not choose to grant, the Representatives of Coll. Jordan forbid the Sale, supposing I verily beleive that I had given them a false Narration of yr. Opinion, which had been agreed shou’d be determinate. Some Strife has been the consequence; at Length they agree to wave yr. formal Opinion, for the Reasons that I gave them, and to content themselves with yr. bare ipse dixit to be communicated either by a Note to them, or in a Letter to me. This I hope you will do as it will prevent an expensive and tedious Law Suit, and will enable me the sooner to extricate myself from Debt which gives me real Affliction; but the Down fall of Tobo. is a great Bar to the Payment of Debts by the Sale of Lands, for I cannot get more than 20/ pr. Acre for my rich Harriss’s Creek Land within 7 Miles of Lynburg lately become very populous and a Town of considerable Trade, and I beleive not more than half that Price for my Henry Lands, which possesses superiour Advantages, being within half a Mile of Smiths River which is now renderd navigable for Batteaux and within 5 Miles of the Court House where they are erecting a considerable Town; there are also upon the Tract which is mostly fertile about 600 Acres of the finest Meadow Land that I ever saw, with a Cataract upon a never failing Stream which I beleive wou’d admit of 50 Mills in the Space of a Mile without the Expense of a Dam.
          I am thus descriptive hoping that without Trouble or in the least stepping out of yr. Line you may have it in yr. Power to introduce among us either European Emigrants or Northern Farmers, who at this time I am convinced may purchase Lands (according to their intrinsic Value) cheaper here than perhaps in any of the united States owing to the low Price of Tobo. which has ever governd the Price of Land in this part of the Country. However enough of this dull Theme and I am sorry that I have but little of the domestic kind to entertain you with, but as I promised I will proceed in that Line. Mrs. Rose of Goddes is alive with eleven Children all well a few Days ago. My Brothers and Families are well. Charles at the Risque of his Life has been for several Years doing Penance for his past Folly but I hope he has now got pretty well through as his health is much restored. Our Friend Gilmer has been upon the Brink of Eternity by a Stroke of the Palsy which you conjectured wou’d be the Case when we saw him last. Ed. Carter is no more; he has left a Will made it is supposed by  Madam in favour of her Son Champe which gives great uneasiness. The honble. P. Carrington was not long since married to a lovely Maid of 15. and I hourly expect to meet with the genteel Address of our old Acquaintance W. Fleming who I am informd is shortly to be joind to my Daughter Judy, a few Days over 16. Be upon your Guard for this Infection or more properly perhaps Infatuation may reach Philadelphia.—Doctr. Turpin has thoughts of carrying his Family to England; he has met with a most extraordinary Instance of Friendship from a Doctr. Pannel who possesses an Estate of £1000 pr. Annum. Their Friendship commenced in Edinburg; Pannel is an old Batchelor without a Relation and promises the Doctr. to share his Fortune with him to the last Farthing if he will go to England. I have seen nothing of the last Edition of your notes which you promised me, nor heard anything of the Musk Apricot; I raised a Number of yr. Italian blk. Eyed Peas last Year but I really think they are inferiour to those that we have been used to. My last Letter to the Address of Mr. Madison altho intended for the Perusal of you also I sent by a Nephew of mine whose prudent Conduct justifys me I hope for the Character which I thought I very justly gave him; this will be deliverd you by Mr. Chandler a Gentn. who has resided in my Neighbourhood for several years and by his good Demeanour has acquired the general Esteem of his Acquaintance with no small Share of Popularity. Being disappointed in his first Views of a Settlement for Life, he is now very desirous of obtaining a Commission in the Continental Army; from his Youth he had no Opportunity of having acquired military Knowledge during the War, but from his Ardor in Defence of the Constitution his Activity and Industry he will very quickly acquire the necessary Knowledge Militaire, but what is perhaps of more Consideration from his Popularity he will speedily raise his Compliment of Yeomenry one of whom is worth two of those now enlisting below. From these several Considerations I take the Liberty to recommend him to you and the Virginia Delegates, if you please, as a Person who will with Fidelity and Honor fill any Commission that may be obtaind for him. Remember me to my Friend Madison and tell him that I think he neglects me without a Cause, for he certainly may borrow time enough to write a few Lines to an old Friend now and then. I must request you both to make Interest with Genl. Knox to transfer John Newman from the Georgia to the Virginia Pension List, he lost his Arm at the Siege of Savannah and is allowd £15 Stg. a year, but the Trouble and Expense of going after it is almost equal to the Pension.
          May 23rd. Since writing the within Volume I have seen Colo. W. Cabell who insists upon my troubling you again with the Deed, I  only have to crave yr. Attention to the 14th. Section in the Law of Descents. I am yr. affectionate Friend,
          
            Hugh Rose
          
        